DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12 and 17-20) in the reply filed on January 10, 2022 is acknowledged.  The traversal is on the grounds that the Groups share the same special technical feature.  Applicant’s arguments have been considered and found persuasive.  Accordingly, the Restriction Requirement dated November 15, 2021 has been withdrawn. 

Status of the Claims
	Claims 1-20 are pending and under examination at this time.

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  Claim 1 should be amended to clarify that the monoclonal antibodies specifically bind to influenza virus.  Claim 20 should be amended to recite that the monoclonal antibodies “are capable of specifically binding to the same antigen”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
The claims are directed to an influenza virus detection chip comprising:
a graphene oxide film; 
a first pad disposed on one side of the graphene oxide film in a first direction; and
a first electrode and a second electrode, connected to both ends of the graphene oxide film in a second direction perpendicular to the first direction, 
wherein a first monoclonal antibody with a fluorescent label is included in the first pad, and a second monoclonal antibody is included in the graphene oxide film, and wherein the fluorescent label comprises a C=C-C=C conjugated double bond.

There is no written support for an influenza virus detection chip where any known monoclonal antibody (including antibodies that do not bind to influenza virus) can be used.  Accordingly, the full breadth of the claims does not meet the written description provision of 35 U.S.C. 112, first paragraph.

Conclusion
	No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648